MEMO ENDORSED
                                                                                                                     4/9/2020




 Erik M. Bashian, Esq.
 T: (516) 279-1554
 F: (516) 213-0339
 eb@bashpaplaw.com

 *Admitted to Practice in New York and New Jersey
                                                                                   VIA CM/ECF



                                                                           April 8, 2020

 United States District Judge Andrew L. Carter, Jr.
 United States District Court
 Southern District of New York
 40 Foley Square, Room 435
 New York, New York 10007

         Re:       Deleston v. 251 Ginza Sushi Huang Inc., et al., Case No.: 1:19-cv-9167-ALC

 Dear District Judge Carter:

         Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
 in connection with the above-referenced action. As previously reported, the above referenced
 action has been settled and a settlement agreement has been executed by the Plaintiff and
 defendants 251 Ginza Sushi Huang Inc. and 251 Ginza Sushi Inc. Currently, Plaintiff is just
 waiting to receive the signed agreement from defendants JRD Realty Corp. and 636 Assets Inc.,
 whose counsel has indicated that the reason for delay is that the COVID-19 pandemic has caused
 their offices to be closed without the ability to execute the agreement. Respectfully, we are
 requesting together with counsel for the defendants an extension of time for thirty (30) days to
 either discontinue or file an application to restore this action. The reason for this application is to
 ensure that all parties and their counsel can receive a fully executed settlement agreement.

         We thank the Court for your time and consideration in this matter.

                                                                  Respectfully submitted,

                                                                  BASHIAN & PAPANTONIOU, P.C.

                                                                  /s/ Erik M. Bashian
                                                                  ________________________
                                                                  Erik M. Bashian, Esq.

 cc:     Clifford Mulqueen, Esq. (via CM/ECF)
         David W. Graber, (via CM/ECF)

                               Dated: April 9, 2020

    500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
